IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,676-01


IN RE STEVEN LIVINGSTON, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 07-CR-2155-F(1) IN THE 214TH  DISTRICT COURT

FROM NUECES COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 214th District Court of Nueces County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court.  Relator contends that the district
court entered an order designating issues on December 14, 2012.
	Relator also alleges that he filed a motion requesting disqualification of the trial judge from
presiding over the habeas proceedings, but that the trial court has not responded in any way to that
motion.
	Respondent, the Judge of the 214th District Court of Nueces County, shall file a response
with this Court stating whether the motion for disqualification of the trial judge complied with the
requirements of Rule 18a of the Texas Rules of Civil Procedure, and if so, whether the trial court has
addressed that motion as dictated by Rule 18a.  
	The Respondent shall also have the District Clerk submit the record on Relator's habeas
corpus application.  In the alternative, Respondent may resolve the issues set out in the order
designating issues and then have the District Clerk submit the record on such application.  In either
case, Respondent's answer shall be submitted within 30 days of the date of this order.  This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted his response.

Filed:	August 21, 2013
Do not publish